Citation Nr: 0819295	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-23 098	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denies the benefit sought on 
appeal.  The veteran, who had active service from November 
1951 to June 1952, appealed that decision, and the case was 
referred to the Board for appellate review.


FINDING OF FACT

The veteran is not shown to have hypertension.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated during service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated January 2006 
and June 2006.  The RO also provided assistance to the 
veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances of 
this case.  

While the Board acknowledges that the veteran has not been 
afforded a VA examination in connection with his service 
connection claim for hypertension, the Board is of the 
opinion that such an examination is unnecessary to make a 
decision in this case.  Under the VCAA, a medical examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptom may be associated with an established 
event, injury or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, there is no medical evidence that suggests that the 
veteran currently has hypertension, and the record contains 
absolutely no evidence or claim that there was any event, 
injury or disease in service that could be linked to 
hypertension.  Under these circumstances, a need for a VA 
examination has not been demonstrated.

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App.103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that the RO has satisfied the duty to notify 
and the duty to assist and will proceed to the merits of the 
veteran's appeal.

The veteran essentially contends that he has hypertension 
that is related to service.  Service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in active 
military, naval or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for certain chronic diseases, such as hypertension, when such 
disease is manifested to a compensable degree within one year 
of separation of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

A review of the record shows no current diagnosis or evidence 
of hypertension.  In fact, the veteran has submitted no post-
service medical records at all.  Additionally, a review of 
the veteran's service medical records discloses no evidence 
of complaints, treatments or diagnosis of hypertension during 
service, and there are no medical records following 
separation from service that demonstrate that hypertension 
was manifested within one year of separation from service.  
An October 1951 medical examination conducted at the time of 
the veteran's enlistment recorded his blood pressure as 
116/82.  The veteran's discharge medical examination in June 
1951 showed his blood pressure as 120/68, and there was no 
diagnosis of hypertension.  

Based on this record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Simply put, in the absence of evidence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disability by way of 
correspondence from the RO, but has failed to do so.
A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a current disability 
and of a relationship between the current disability and an 
injury, disease or event in service.  While the veteran is 
clearly of the opinion that he has hypertension that is 
related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such the diagnosis or the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection hypertension is not established. 


ORDER

Service connection for hypertension is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


